
	
		II
		109th CONGRESS
		2d Session
		S. 3689
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2006
			Mr. Jeffords introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish a national historic country store
		  preservation and revitalization program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Historic Country Store
			 Preservation and Revitalization Act of 2006.
		2.FindingsCongress finds that—
			(1)historic country
			 stores are lasting icons of rural tradition in the United States;
			(2)historic country
			 stores are valuable contributors to the civic and economic vitality of their
			 local communities;
			(3)historic country
			 stores demonstrate innovative approaches to historic preservation and small
			 business practices;
			(4)historic country
			 stores are threatened by larger competitors and the costs associated with
			 maintaining older structures; and
			(5)the United States
			 should—
				(A)collect and
			 disseminate information concerning the number, condition, and variety of
			 historic country stores;
				(B)develop
			 opportunities for cooperation among proprietors of historic country stores;
			 and
				(C)promote the
			 long-term economic viability of historic country stores through the provision
			 of financial assistance to historic country stores.
				3.DefinitionsIn this Act:
			(1)Country
			 store
				(A)In
			 generalThe term country store means a structure
			 independently owned and formerly or currently operated as a business
			 that—
					(i)sells or sold
			 grocery items and other small retail goods; and
					(ii)is
			 located in—
						(I)an economically
			 distressed area; or
						(II)a
			 nonmetropolitan area, as defined by the Secretary.
						(B)InclusionThe
			 term country store includes a cooperative.
				(2)Economically
			 distressed areaThe term economically distressed
			 area means an area that meets 1 or more of the criteria described in
			 section 301(a) of the Public Works and Economic Development Act of 1965
			 (42 U.S.C.
			 3161(a)).
			(3)Eligible
			 applicantThe term eligible applicant means—
				(A)a State
			 department of commerce or economic development;
				(B)a national or
			 State nonprofit organization that—
					(i)is
			 described in section 501(c)(3), and exempt from Federal tax under section
			 501(a), of the Internal Revenue Code of 1986; and
					(ii)(I)has experience or
			 expertise, as determined by the Secretary, in the identification, evaluation,
			 rehabilitation, or preservation of historic country stores; or
						(II)is undertaking economic and community
			 development activities;
						(C)a national or
			 State nonprofit trade organization that—
					(i)is
			 described in section 501(c)(3), and exempt from Federal tax under section
			 501(a), of the Internal Revenue Code of 1986; and
					(ii)acts as a
			 cooperative to promote and enhance country stores; and
					(D)a State historic
			 preservation office.
				(4)FundThe
			 term Fund means the Historic Country Store Revolving Loan Fund
			 established under section 5(a).
			(5)Historic
			 country storeThe term historic country store means
			 a country store that—
				(A)has operated at
			 the same location for at least 50 years; and
				(B)retains
			 sufficient integrity of design, materials, and construction to clearly identify
			 the structure as a country store.
				(6)SecretaryThe
			 term Secretary means the Secretary of Commerce, acting through the
			 Assistant Secretary for Economic Development.
			4.Historic country
			 store preservation and revitalization program
			(a)EstablishmentThe
			 Secretary shall establish a historic country store preservation and
			 revitalization program—
				(1)to collect and
			 disseminate information on historic country stores;
				(2)to promote State
			 and regional partnerships among proprietors of historic country stores;
			 and
				(3)to sponsor and
			 conduct research on—
					(A)the economic
			 impact of historic country stores in rural areas, including the impact on
			 unemployment rates and community vitality;
					(B)best practices
			 to—
						(i)improve the
			 profitability of historic country stores; and
						(ii)protect historic
			 country stores from foreclosure or seizure; and
						(C)best practices
			 for developing cooperative organizations that address the economic and historic
			 preservation needs of—
						(i)historic country
			 stores; and
						(ii)the communities
			 served by the historic country stores.
						(b)Grants
				(1)In
			 generalThe Secretary may make grants to, or enter into contracts
			 or cooperative agreements with, eligible applicants to carry out an eligible
			 project under paragraph (2).
				(2)Eligible
			 projectsA grant under this subsection may be made to an eligible
			 applicant for a project—
					(A)(i)to rehabilitate or
			 repair a historic country store; and
						(ii)to enhance the economic benefit of
			 the historic country store to the communities served by the historic country
			 store;
						(B)to identify,
			 document, and conduct research on historic country stores; and
					(C)to develop and
			 evaluate appropriate techniques or best practices for protecting historic
			 country stores.
					(3)RequirementsAn
			 eligible applicant that receives a grant for an eligible project under
			 paragraph (1) shall comply with all applicable requirements for historic
			 preservation projects under Federal, State, and local law.
				(4)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Environment and Public Works of the Senate and the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 a report that—
					(A)identifies the
			 number of grants made under subsection (b);
					(B)describes the
			 type of grants made under subsection (b); and
					(C)includes any
			 other information that the Secretary determines to be appropriate.
					(c)Country Store
			 Alliance Pilot Project
				(1)In
			 generalThe Secretary shall carry out a pilot project in the
			 State of Vermont under which the Secretary shall conduct demonstration
			 activities to preserve historic country stores and the communities served by
			 the historic country stores, including—
					(A)the collection
			 and dissemination of information on historic country stores in the
			 State;
					(B)the development
			 of collaborative country store marketing and purchasing techniques; and
					(C)the development
			 of best practices for historic country store proprietors and communities facing
			 transitions involved in the sale or closure of a historic country store.
					(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Environment and Public Works of the Senate and the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 a report that—
					(A)describes the
			 results of the pilot project; and
					(B)includes any
			 recommended changes of the Secretary to the program established under
			 subsection (a), based on the results of the pilot project.
					5.Historic Country
			 Store Revolving Loan Fund
			(a)EstablishmentNot
			 later than 120 days after the date of enactment of this Act, the Secretary of
			 the Treasury shall establish in the Treasury of the United States a revolving
			 fund, to be known as the Historic Country Store Revolving Loan
			 Fund, consisting of—
				(1)such amounts as
			 are appropriated to the Fund under subsection (b);
				(2)1/3
			 of the amounts appropriated under section 8(a); and
				(3)any interest
			 earned on investment of amounts in the Fund under subsection (d).
				(b)Transfers to
			 FundThere are appropriated to the Fund amounts equivalent
			 to—
				(1)the amounts
			 repaid on loans under section 6; and
				(2)the amounts of
			 the proceeds from the sales of notes, bonds, obligations, liens, mortgages and
			 property delivered or assigned to the Secretary pursuant to loans made under
			 section 6.
				(c)Expenditures
			 From Fund
				(1)In
			 generalSubject to paragraph (2), on request by the Secretary,
			 the Secretary of the Treasury shall transfer from the Fund to the Secretary
			 such amounts as the Secretary determines are necessary to provide loans under
			 section 6.
				(2)Administrative
			 expensesAn amount not exceeding 10 percent of the amounts in the
			 Fund shall be available for each fiscal year to pay the administrative expenses
			 necessary to carry out this Act.
				(d)Investment of
			 Amounts
				(1)In
			 generalThe Secretary of the Treasury shall invest such portion
			 of the Fund as is not, in the judgment of the Secretary of the Treasury,
			 required to meet current withdrawals.
				(2)Interest-bearing
			 obligationsInvestments may be made only in interest-bearing
			 obligations of the United States.
				(3)Acquisition of
			 obligationsFor the purpose of investments under paragraph (1),
			 obligations may be acquired—
					(A)on original issue
			 at the issue price; or
					(B)by purchase of
			 outstanding obligations at the market price.
					(4)Sale of
			 obligationsAny obligation acquired by the Fund may be sold by
			 the Secretary of the Treasury at the market price.
				(5)Credits to
			 fundThe interest on, and the proceeds from the sale or
			 redemption of, any obligations held in the Fund shall be credited to and form a
			 part of the Fund.
				(e)Transfers of
			 Amounts
				(1)In
			 generalThe amounts required to be transferred to the Fund under
			 this section shall be transferred at least monthly from the general fund of the
			 Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
				(2)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
				6.Loans for
			 historic country store rehabilitation or repair projects
			(a)In
			 GeneralUsing amounts in the Fund, the Secretary may make direct
			 loans to eligible applicants for projects—
				(1)to purchase,
			 rehabilitate, or repair historic country stores; or
				(2)to establish
			 microloan funds to make short-term, fixed-interest rate loans to proprietors of
			 historic country stores.
				(b)Applications
				(1)In
			 generalTo be eligible for a loan under this section, an eligible
			 applicant shall submit to the Secretary a complete application for a loan that
			 addresses the criteria described in paragraph (2).
				(2)Considerations
			 for approval or disapprovalIn determining whether to approve or
			 disapprove an application for a loan submitted under paragraph (1), the
			 Secretary shall consider—
					(A)the demonstrated
			 need for the purchase, construction, reconstruction, or renovation of the
			 historic country store based on the condition of the historic country
			 store;
					(B)the age of the
			 historic country store;
					(C)the extent to
			 which the project to purchase, rehabilitate, or repair the historic country
			 store includes collaboration among historic country store proprietors and other
			 eligible applicants; and
					(D)any other
			 criteria that the Secretary determines to be appropriate.
					(c)RequirementsAn
			 eligible applicant that receives a loan for a project under this section shall
			 comply with all applicable standards for historic preservation projects under
			 Federal, State, and local law.
			(d)ReportNot
			 later than 1 year after the date on which the Fund is established under
			 subsection (a), and every 2 years thereafter, the Secretary shall submit to the
			 Committee on Environment and Public Works of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives a report
			 that—
				(1)identifies—
					(A)the number of
			 loans provided under this section;
					(B)the repayment
			 rate of the loans; and
					(C)the default rate
			 of the loans; and
					(2)includes any
			 other information that the Secretary determines to be appropriate.
				7.Performance
			 reportAny eligible applicant
			 that receives financial assistance under this Act shall, for each fiscal year
			 for which the eligible applicant receives the financial assistance, submit to
			 the Secretary a performance report that—
			(1)describes—
				(A)the allocation of
			 the amount of financial assistance received under this Act;
				(B)the economic
			 benefit of the financial assistance, including a description of—
					(i)the
			 number of jobs retained or created; and
					(ii)the tax revenues
			 generated; and
					(2)addresses any
			 other reporting requirements established by the Secretary.
			8.Authorization of
			 appropriations
			(a)In
			 GeneralThere is authorized to be appropriated to carry out this
			 Act, $50,000,000 for the period of fiscal years 2006 through 2011, to remain
			 available until expended.
			(b)Country Store
			 Alliance Pilot ProjectOf the amount made available under
			 subsection (a), not less than $250,000 shall be made available to carry out
			 section 4(c).
			
